Citation Nr: 0718127	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO. 98-13 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to August 
1970.  He served in Vietnam. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA Regional Office in Des Moines, Iowa that denied service 
connection for PTSD.

The appellant was afforded a personal hearing at the RO in 
September 1998, and also presented testimony by 
videoconference in June 1999 before the undersigned Veterans 
Law Judge sitting at Washington, DC.  The transcripts are of 
record. 

The case was remanded by a decision of the Board dated in 
June 1999.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The record discloses that in November 2006, correspondence 
was received from the veteran's accredited representative 
indicating that the veteran had been treated at VA Battle 
Creek, Michigan for psychiatric disability.  It was requested 
that these records be obtained in support of the claim.  

The Board observes that the evidence consists of voluminous 
VA clinical records dating from 1996 from various VA 
facilities, but none from VA Battle Creek.  The Board thus 
points out that as VA has notice of the existence of 
additional VA records not on file, they must be retrieved and 
associated with the other evidence already of record. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, the RO should request the 
veteran's VA Battle Creek, Michigan records from 1970 to the 
present, and associate them with claims folder.  

Additionally, review of the record discloses that the veteran 
has not been provided adequate notice under the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the claim of entitlement to 
service connection for PTSD that is currently on appeal.  The 
record reflects that the RO attempted to provide the 
appellant with the required notice in correspondence dated in 
December 2003, but that notification is found to be 
deficient.  The RO did not specifically advise the appellant 
of what the evidence had to show to support the claim of 
service connection PTSD, or request that he submit any 
evidence he had in his possession.  Therefore, since this 
claim is being remanded for other reasons, the Board finds 
that it is appropriate to provide the appellant with the 
necessary notice in this regard.  Accordingly, the case is 
also being remanded to properly comply with the statutory 
requirements of the VCAA.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim of service 
connection for PTSD.  He should 
also be told to provide any 
evidence in his possession that is 
pertinent to his claim. See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).

2.  All VA clinical records for 
the veteran dating from 1970 to 
the present should be requested 
from the Battle Creek, Michigan VA 
facility and associated with the 
claims folder.

3.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



